Exhibit21 HESS CORPORATION AND CONSOLIDATED SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT Name of Company Registrant ownership % Jurisdiction Hess Asia Holdings Inc Cayman Islands Hess Bakken Investments II L.L.C. Delaware Hess Bakken Investments III L.L.C. Delaware Hess Bakken Investments IV L.L.C. Delaware Hess Canada Oil and Gas ULC Canada Hess Capital Corporaton S.a.r.l. Luxembourg Hess Capital Holdings Limited Cayman Islands Hess Capital Limited Cayman Islands Hess Capital Services Corporation Delaware Hess Capital Services L.L.C. Delaware Hess Conger LLC Delaware Hess CO2 Resources L.L.C. Delaware Hess Denmark Aps Denmark Hess Exploration and Production Malaysia B.V. The Netherlands Hess Exploration Australia PTY Limited Australia Hess Energy Exploration Limited Delaware Hess Equatorial Guinea Inc. Cayman Islands Hess Exploration & Production Holdings Limited Delaware Hess Finance England & Wales Hess Ghana Exploration Limited Ghana Hess (Ghana) Limited Cayman Islands Hess Ghana Investments II Limited Cayman Islands Hess Ghana (Paradise) Limited Cayman Islands Hess GOM Deepwater L.L.C. Delaware Hess GOM Exploration L.L.C. Delaware Hess Gulf of Mexico Ventures L.L.C. Delaware Hess Guyana Exploration (Liza) Limited Cayman Islands Hess Guyana Exploration Limited Cayman Islands Hess Holdings West Africa Limited Cayman Islands Hess (Indonesia-VIII) Holdings Limited Cayman Islands Hess Infrastructure Partners LP 50 Delaware Hess International Holdings Corporation Delaware Hess International Holdings Limited Cayman Islands Hess Libya Exploration Limited Cayman Islands Hess Libya (Waha) Limited Cayman Islands Hess Limited England & Wales Hess Llano L.L.C Delaware Hess Middle East New Ventures Limited Cayman Islands Hess (Netherlands) Oil & Gas Holdings C.V. The Netherlands Hess New Ventures Exploration Limited Cayman Islands Hess Norge AS Norway Hess North Dakota Export Logistics L.L.C. 50 Delaware Hess North Dakota Export Logistics Holdings L.L.C. 50 Delaware Hess North Dakota Export Logistics Operations LP 50 Delaware Hess North Dakota Pipelines L.L.C. 50 Delaware Hess North Dakota Pipelines Holdings L.L.C. 50 Delaware Name of Company Registrant ownership % Jurisdiction Hess Norway LP Cayman Islands Hess Ohio Developments, L.L.C. Delaware Hess Ohio Holdings Corporation Delaware Hess Ohio Sub-Holdings L.L.C. Delaware Hess Oil and Gas Holdings Inc. Cayman Islands Hess Canada Oil and Gas ULC Canada Hess Oil Company Of Thailand (JDA) Limited Cayman Islands Hess Shenzi L.L.C. Delaware Hess Stampede L.L.C. Delaware Hess Tank Cars L.L.C. 50 Delaware Hess TGP Finance Company L.L.C. Delaware Hess TGP Holdings L.L.C. 50 Delaware Hess TGP Operations LP 50 Delaware Hess Tioga Gas Plant L.L.C. 50 Delaware Hess Trading Corporation Delaware Hess Tubular Bells L.L.C. Delaware Hess West Africa Holdings Limited Cayman Islands HIH C.V. The Netherlands Each of the foregoing subsidiaries conducts business under the name listed.The above list does not include 44 subsidiary holding companies (15 domestic and 29 non-U.S.) that would otherwise be reported except that they are ultimately 100% owned by the Registrant and, as their line of business, fulfill similar roles to those holding companies separately identified in the above list.In addition, we have excluded subsidiaries associated with divested assets and discontinued activities.
